In the

       United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
 
No. 14‐2617 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

JUAN AMAYA, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 12‐cr‐710 — Rebecca R. Pallmeyer, Judge. 
                      ____________________ 

       ARGUED SEPTEMBER 9, 2015 — DECIDED JUNE 3, 2016 
                   ____________________ 
    
   Before  EASTERBROOK,  KANNE,  and  WILLIAMS,  Circuit 
Judges. 
   WILLIAMS,  Circuit  Judge.  For  a  time,  Juan  Amaya  was  a 
ranking  officer  in  the  Latin  Kings,  a  vicious  and  well‐orga‐
nized  street  gang  whose  structure  and  operations  we  have 
previously  described  in  detail.  See  generally  United  States  v. 
Garcia, 754 F.3d 460, 465–68 (7th Cir. 2014). A jury convicted 
2                                                             No. 14‐2617 

him of drug‐related crimes (distributing cocaine, possessing 
cocaine with the intent to distribute it, and carrying a gun in 
furtherance of his cocaine distribution) and organized‐gang‐
related  crimes  (conspiring  to  conduct  racketeering  activity 
and aiding and abetting a violent crime in aid of racketeering). 
On  the  gun  count  and  the  two  racketeering  counts,  Amaya 
challenges the sufficiency of the government’s evidence, but 
we find that the evidence sufficiently supported the jury’s ver‐
dict. 
    Amaya  also  challenges  the  admission  of  an  out‐of‐court 
statement  made  by  an  undercover  law‐enforcement  agent, 
but the statement was not hearsay because it was not offered 
for its truth, and its admission was not unduly prejudicial. Fi‐
nally,  Amaya  argues  that  the  admission  of  an  out‐of‐court 
statement made by a confidential informant violated Amaya’s 
constitutional right to confront the witnesses against him. But 
the statement was not the type of “testimonial” statement cov‐
ered  by  the  Sixth  Amendment’s  Confrontation  Clause.  For 
these reasons, we affirm Amaya’s convictions. 
                                    I. BACKGROUND 
    This case arose out of an investigation into the Latin Kings 
street gang, an organization whose activities involve murder, 
assault,  extortion,  and  drug  dealing.1  The  government  con‐
tended that Amaya was a long‐time member of the gang who 
rose through the ranks to become a regional leader. There was 

                                                 
      1 Given the procedural posture, we view the evidence in the light most 

favorable to the government. Musacchio v. United States, 136 S. Ct. 709, 711–
12 (2016). So we describe the facts assuming the jury believed the govern‐
ment’s evidence. That said, Amaya admits he was a Latin King and has 
not disputed significant details about the gang’s structure or operation. 
No. 14‐2617                                                         3 

evidence concerning the gang in general (and specifically as 
it  operated  in  Amaya’s  territory),  and  evidence  concerning 
Amaya’s individual conduct. 
   A. Gang Structure 
   The  Latin  Kings  operated  in  various  parts  of  Illinois,  in‐
cluding Chicago. The gang was highly organized and hierar‐
chical, with its own constitution, manifesto, and code of con‐
duct, as well as its own colors, handshake, salute, emblems, 
signs, flag, and territories. Territories were divided into “re‐
gions,”  which  were  further  divided  into  “sections”  (some‐
times  called  “chapters”).  The  highest‐ranking  member  of  a 
section is the “Inca,” and the highest‐ranking member of a re‐
gion is the “Regional Inca.” 
    The “26th Street Region” operated in the southwest Chi‐
cago neighborhood known as Little Village. The region had 
twenty‐four  sections,  including  the  “Sawyer  and  22nd  Sec‐
tion,” which Amaya had joined by sometime in 2005. He rose 
to Regional Inca by early February 2008, and kept that posi‐
tion until May or June 2008. In that position, Amaya was in 
charge  of  about  one  thousand  gang  members.  As  Regional 
Inca, Amaya was outranked by only the “Supreme Regional 
Inca” (who oversaw multiple regions) and the head of the en‐
tire organization, the “Corona.” 
   Members were required to pay “dues,” which allowed the 
gang to buy guns, ammunition, cell phones, and police scan‐
ners, among other things. As Regional Inca, Amaya ensured 
that dues were paid. Dues were collected at the chapter level 
and some  of  the  money  was passed up to Amaya at the re‐
gional  level.  As  Regional  Inca,  Amaya  announced  a  plan  to 
4                                                        No. 14‐2617 

redistribute  dues  money  so  that  each  chapter  had  adequate 
resources, even those with small memberships. 
     B. Gang Rules and Practices 
     As  Regional  Inca,  Amaya  was  responsible  for  enforcing 
applicable  rules,  which  came  from  the  gang’s  manifesto,  its 
constitution,  and  the  26th  Street  Region’s  local  rules.  A  pri‐
mary  rule  was  that  members  were  required  to  protect  the 
gang’s territory from its rivals, often through violence. For ex‐
ample,  from  Thursday  night  through  Sunday  morning,  the 
26th Street Region was on “mandatory bust out.” That meant 
that members patrolled their territory, armed with guns, and 
were required to shoot to kill any trespassing member of a ri‐
val  gang.  Members  were  required  to  carry  guns  when  they 
loitered in their own territory and also when they traveled to 
rival territory. While Amaya was Regional Inca, gang policy 
dictated that if a Latin King was shot, the gang was required 
to  conduct  multiple  retaliatory  drive‐by  shootings.  Around 
April 2008, while Amaya was Regional Inca, he bragged that 
26 rival gang members had been shot during his tenure. 
    The  rules  also  required  violence  against  fellow  Latin 
Kings. New recruits were initiated into membership through 
beatings. The rules provided for mandatory beatings for any 
member who broke the rules (these beatings were called “vi‐
olations”).  Although  unwritten,  there  was  a  rule  requiring 
that present or former gang members be killed on sight if they 
were known to have cooperated with law enforcement. 
   Given  the  mandatory  shooting  requirements,  discussed 
above, it is not surprising that there were also rules governing 
what to do with guns that had been used in shootings. In the 
No. 14‐2617                                                           5 

26th  Street  Region,  if  a  gun  was  used  in  a  shooting  that  re‐
sulted in a death, the rules required the gun be disposed of. 
The local chapter would try to sell the gun to a suburban chap‐
ter, would throw it in the river, or would “chop it up” (physi‐
cally destroy it piece by piece).  
   C. Amaya’s Individual Conduct 
           1. Punishment of Fellow Latin Kings 
    The  rules  prohibited  stealing  within  gang  territory.  But 
around  April  2008,  two  members  stole  from  a  home  in  the 
26th Street Region. (To make matters worse, it was the home 
of  the  Corona’s  girlfriend.)  Because  the  home  was  within 
Amaya’s region, he was charged with enforcing the punish‐
ment. The Corona initially ordered severe beatings in which 
any weapon could be used over an unlimited period of time, 
but Amaya believed that was too harsh, so he recommended 
that the thieves’ hands be smashed instead—a recommenda‐
tion the Corona accepted. 
    In a meeting that was secretly audio and video recorded, 
Amaya instructed that the thieves’ hands be smashed with a 
hammer or a brick, rather than the baseball bat that another 
member had initially selected. The first thief submitted to the 
vicious beating without resistance. Amaya picked the specific 
gang member to carry out the attack and waited outside the 
room as it happened; he received a report when it was com‐
pleted. Later that same day, the second thief was beaten, again 
at Amaya’s direction, and again with Amaya receiving a re‐
port upon completion. 
6                                                        No. 14‐2617 

           2. Extortion of Other Criminals 
    While Amaya was a Latin King, including while he was a 
Regional  Inca,  the  gang  extorted  “miqueros”—people  ille‐
gally selling fake identification cards. The miqueros paid the 
gang  a  monthly  fee,  which  bought  them  protection  and  the 
privilege of operating a monopoly within gang territory. Re‐
fusal to pay the fee led to beatings. 
           3. Drug Trafficking 
    The  Latin  Kings’  constitution  expressly  forbade  selling 
certain drugs, including heroin, LSD, and crack cocaine. Ap‐
plying (perhaps unknowingly) the canon expressio unius est ex‐
clusio  alterius,  the  gang  interprets  the  constitution  to  permit 
selling powder cocaine, so members did so (regulated by the 
gang). Gang members who could not repay their debts were 
prohibited  from  accepting  drugs  from  other  members  on 
credit.  Disputes  among  members  arising  out  of  drug  sales 
were resolved by gang leadership. The leadership of the 26th 
Street Region allowed members who were actively involved 
in drug dealing to be excused from the “mandatory bust outs” 
as long as they paid extra dues by sharing some of their drug 
profits. 
    Amaya was removed as Regional Inca in May or June of 
2008. (He was suspected of conspiring to kill the Corona, but 
those  suspicions  were  eventually  ruled  unfounded.)  But  he 
remained a gang member in good standing and on September 
28  and  November  3,  2010,  he  sold  cocaine  to  Sergeant  Sean 
Koren,  an  undercover  law‐enforcement  agent  posing  as  a 
Latin King from out of town. The agent was accompanied by 
two confidential informants who were Latin Kings. 
No. 14‐2617                                                            7 

     For both deals, Amaya arranged to meet at an alley in rival 
gang  territory.  The  deals  took  place  in  Sergeant  Koren’s  car 
and were audio and video recorded (though the September 
video is too dark to be useful). Both deals began with a hand‐
shake and greeting (“King Love”) that identified the parties 
as Latin Kings. During the September deal, Amaya said, “they 
all  right  here”  and  “I  be  waiting  for  their  asses,”  which  the 
government contended referred to rival gang members in the 
vicinity. Sergeant  Koren  testified that  as Amaya made  these 
statements, he brandished a gun and pointed it down the al‐
ley.  Amaya  then  sold  Koren  about  half  an  ounce  of  cocaine 
and got out of the car. 
    At  the  November  meeting,  Amaya  sold  Koren  about  an 
ounce of cocaine. One of the informants commented that there 
were members of  a rival gang  in the alley, to  which Amaya 
responded,  “They  live  right  here,  dog.  Remember?  I  pulled 
out that other pistol. That was you guys, right?” Amaya said 
that the rival gang members “use this gang‐way a lot.” Ser‐
geant  Koren  asked  Amaya  if  he  had  more  guns,  to  which 
Amaya responded that  he had  gotten rid  of the one  he had 
displayed  back  in  September.  Amaya  said  that  some  gang 
members had used the gun, so he “told them dump it. Chop 
it up.” Amaya then asked Koren and the informants if they 
knew anyone that could get him handguns. 
    D. Amaya’s Prosecution 
    Under a superseding indictment, Amaya was prosecuted 
for drug crimes (distributing cocaine and possessing cocaine 
with the intent to distribute it), a gun crime (possessing a gun 
in  furtherance  of  cocaine  distribution),  and  racketeering 
crimes  (conspiring  to  participate  in  racketeering  and  aiding 
8                                                        No. 14‐2617 

and  abetting  a  violent  assault  to  maintain  his  position  in  a 
racketeering enterprise). 
    Amaya pleaded not guilty to all charges. At trial, the gov‐
ernment  introduced  audio  and  video  recordings  as  well  as 
testimony  from  Sergeant  Koren,  another  law‐enforcement 
agent  who  witnessed  the  drug  deals,  a  special  investigator, 
and  two  cooperating  Latin  Kings.  The  jury  found  Amaya 
guilty  on  all  counts  and  the  court  sentenced  him  to  420 
months in prison. 
                           II. ANALYSIS 
    Amaya challenges the sufficiency of the evidence as to the 
gun‐possession  conviction  and  the  two  racketeering‐related 
convictions.  To  resolve  those  challenges,  we  view  the  evi‐
dence “in the light most favorable to the government” and we 
will “overturn the verdict only when the record contains no 
evidence, regardless of how it is weighed, from which the jury 
could find guilt beyond a reasonable doubt.” United States v. 
Morales, 655 F.3d 608, 634 (7th Cir. 2011) (citation and quota‐
tion marks omitted). 
    As to the gun charge, Amaya also raises two evidentiary 
issues. First, he argues that admission of certain hearsay evi‐
dence  was  unduly  prejudicial—an  issue  we  review  for  an 
abuse of discretion. United States v. Villegas, 655 F.3d 662, 672 
(7th Cir. 2011); United States v. Bonner, 302 F.3d 776, 780 (7th 
Cir. 2002). Second, he argues that the admission of a confiden‐
tial informant’s out‐of‐court statement violated the Confron‐
tation Clause of the Sixth Amendment—an issue we review 
de  novo.  United  States  v.  Adams,  628  F.3d  407,  416  (7th  Cir. 
2010). We will not overturn a conviction due to a hearsay or 
No. 14‐2617                                                              9 

Confrontation Clause error if the error was harmless. United 
States v. Nicksion, 628 F.3d 368, 375 (7th Cir. 2010). 
    A. Gun Possession  
    Amaya argues that the evidence was insufficient to show: 
(1) he possessed a gun; or (2) if he possessed a gun, he did so 
“in furtherance of” a drug crime. He also argues that his con‐
viction  was  based  on  hearsay  statements,  admitting  those 
statements was prejudicial, and admitting one of those state‐
ments  violated  his  constitutional  right  to  confront  the  wit‐
nesses against him. 
            1. Sufficient  Evidence  of  Amaya’s  Gun  Posses‐
               sion 
    Sergeant Koren testified that Amaya carried a gun to the 
September drug deal. As Amaya concedes, the jury was enti‐
tled to believe this testimony. But Amaya says that no reason‐
able  jury  could  have  concluded  beyond  a  reasonable  doubt 
that the gun was real, and Amaya can’t be convicted for carry‐
ing a fake gun. Amaya is right that 18 U.S.C. § 924(c) requires 
a real gun. 18 U.S.C. § 921(a)(3) (“firearm” in § 924(c) means a 
weapon “which will or is designed to or may readily be con‐
verted  to  expel  a  projectile  by  the  action  of  an  explosive”); 
United States v. Westerdahl, 945 F.2d 1083, 1088 (9th Cir. 1991) 
(“Possession of a toy or replica gun cannot sustain a convic‐
tion  under  § 924(c).”);  cf.  United States  v.  Jones,  222  F.3d  349, 
351–52 (7th Cir. 2000) (analyzing whether evidence was suffi‐
cient to show the defendant’s gun was not a “BB” gun). So the 
question is whether the government presented sufficient evi‐
dence  from  which  the  jury  could  have  concluded  beyond  a 
reasonable doubt that Amaya’s gun was real. We conclude the 
answer is yes. 
10                                                           No. 14‐2617 

    First, there is the obvious fact that Amaya was an admitted 
member  of  a  violent  street  gang.  Consistent  with  the  gang 
rules,  former  members  Milton  Shanna  and  Ruben  Caquias 
testified that Latin Kings carried real guns, not fake ones, and 
were required to do so when in the territory of a rival gang (as 
Amaya  was  for  the  September  meeting).  It  would  not  have 
been unreasonable for the jury to think it unlikely that a Latin 
King  carried  a  fake  gun  to  a  drug  deal  in  rival  territory  be‐
cause doing so seems pointless, if not reckless. 
     Further, Sergeant Koren—who testified that Amaya’s gun 
“had  a  slide  and  a  magazine  that  went  in  the  bottom,”  and 
“looked to have the weight and feel of a handgun”—was not 
a lay witness. He was a veteran law‐enforcement officer with 
experience investigating drugs, gangs, and guns. He testified 
that  the  gun  was  displayed  less  than  one  foot  from  his  face 
and that he was positive it was a real gun. Koren also testified 
that Amaya pointed the gun toward the alley, referenced rival 
gang members in the area, and said “they all right here,” and 
“I  be  waiting  for  their  asses,”  suggesting  the  gun  would  be 
used if necessary. 
    Then,  during  the  November  deal,  Amaya  was  recorded 
talking  about  the  gun  he  had  displayed  to  Sergeant  Koren 
during the September deal.2 He said that he had gotten rid of 
it because some “boys in the hood” had “used it.” Amaya ar‐
gues  that  “used”  does  not  necessarily  mean  fired,  which 
would  prove  the  gun  was  real; “used”  could  mean  “simply 
                                                 
      2 Amaya argues that the November statements do not specifically re‐

fer to a gun displayed on September 28, 2010, so they only support a finding 
that Amaya had a pistol “at some time in the past.” But as Amaya’s coun‐
sel admitted at oral argument, there was no other prior encounter between 
Amaya and Sergeant Koren. 
No. 14‐2617                                                       11 

holding  a  gun  for  amusement,  or  brandishing  it  for  protec‐
tion, or pulling the trigger.” But that ignores the evidence—
testimony  from  Sergeant  Koren,  Milton  Shanna,  and  Ruben 
Caquias—that  Latin  Kings  specifically  got  rid  of  guns  that 
had been used in shootings, so that no gang member in the re‐
gion would be caught with such a gun. Finally, after having 
mentioned  that  he  had  gotten  rid  of  the  gun,  Amaya  asked 
Koren and the two informants if they knew anyone that could 
get him handguns—he didn’t ask for replacement fake guns. 
    Cumulatively,  and  viewed  in  the  light  most  favorable  to 
the government, this evidence supports the jury’s conclusion 
that Amaya had a real gun. Cf. United States v. Lawson, 810 F.3d 
1032, 1040 (7th Cir. 2016) (lay witness testimony about gun’s 
appearance, along with testimony that possessor said “I have 
a  gun,”  sufficient  to  support  jury  conclusion  that  gun  was 
real); United States v. Moore, 25 F.3d 563, 568 (7th Cir. 1994) (lay 
witness testimony about guns’ appearances and about the de‐
fendants’  actions  in  emptying  and  cleaning  the  guns,  along 
with video depicting the guns, sufficient to support jury con‐
clusion that guns were real). 
           2. Sufficient Evidence of Possession “In Further‐
              ance of” Drug Crime 
    Amaya’s conviction under § 924(c) also requires some con‐
nection between his gun and his drug crime. 18 U.S.C. § 924(c) 
(criminalizing  possessing  guns  “in  furtherance  of”  drug 
crimes); United States v. Eller, 670 F.3d 762, 765 (7th Cir. 2012) 
(“The ‘in furtherance of’ element of § 924(c) requires that the 
weapon further, advance, move forward, promote or facilitate 
the drug‐trafficking crime, and that the possessed gun further 
a drug‐trafficking offense by providing the dealer, his stash, 
or his territory with protection.”); United States v. Castillo, 406 
12                                                       No. 14‐2617 

F.3d  806,  824  (7th  Cir.  2005)  (“924(c)(1)(A)  was  intended  to 
reach weapons that actually facilitate crimes and not those in‐
nocently possessed in the vicinity”). 
    Amaya argues that the evidence was  insufficient to  con‐
nect his gun to drug trafficking. When analyzing such a chal‐
lenge, our role “is limited to ensuring that a valid legal theory 
supports the conviction and that there is some evidence from 
which a rational jury could find in favor of that legal theory.” 
United States v. Duran, 407 F.3d 828, 842 (7th Cir. 2005). One 
such “theory” is that gun possession furthers drug trafficking 
when a drug dealer possesses the gun to protect himself, his 
drugs, or his drug proceeds during and after a sale. See Eller, 
670 F.3d at 765; United States v. Huddleston, 593 F.3d 596, 602 
(7th Cir. 2010); Duran, 407 F.3d at 840; United States v. Lomax, 
293  F.3d  701,  705  (7th  Cir.  2002).  To  determine  whether  this 
theory is supported by evidence, it can be useful to consider 
certain factors, including: “the type of drug activity that is be‐
ing  conducted,  accessibility  of  the  firearm,  the  type  of  the 
weapon, whether the weapon is stolen, the status of the pos‐
session  (legitimate  or  illegal),  whether  the  gun  is  loaded, 
proximity to drugs or drug profits, and the time and circum‐
stances under which the gun is found.” Huddleston, 593 F.3d 
at 602. While these factors may be useful, they are not dispos‐
itive and are not to be applied rigidly; instead, “we are guided 
primarily by common sense.” Id.; see also Castillo, 406 F.3d at 
815; Duran, 407 F.3d at 840. 
    Amaya notes that there was no evidence that the gun was 
loaded. He also argues that the gun could not have furthered 
the  September  drug  deal  because  that  deal  was  among 
friendly fellow gang members and outside of public view, so 
no  participant  would  have  felt  endangered.  Amaya  admits 
No. 14‐2617                                                         13 

that he carried the gun for protection against an attack from 
rival gang members, but argues that any such attack would 
have  been  prompted  only  by  his  membership  in  the  Latin 
Kings,  not  by  his  drug  sales  in  rival  territory.  Such  needle‐
threading is misplaced at this stage of the case. We view the 
evidence in the government’s favor and we “will overturn the 
verdict only when the record contains no evidence, regardless 
of how it is weighed, from which the jury could find guilt be‐
yond a reasonable doubt.” Morales, 655 F.3d at 634. And the 
record contains plenty of evidence from which a jury could 
have found Amaya guilty. 
    First, Amaya’s gun was a handgun, which “easily could be 
concealed and carried to drug transactions.” Huddleston, 593 
F.3d at 602. Moreover, Amaya actually did carry it with him to 
a drug transaction, and we have held that “a fact finder is cer‐
tainly entitled to come to the common‐sense conclusion that 
when someone has both drugs and a firearm on their person, 
the gun is present to further drug trafficking.” Lomax, 293 F.3d 
at 706; Duran, 407 F.3d at 841 (“[J]urors are entitled to consider 
that drug dealers possess guns for protection to further drug‐
trafficking  offenses.”).  See  also  Huddleston,  593  F.3d  at  602 
(“[T]he drug activity at issue—distribution—might reasona‐
bly call for the use of a weapon for protection, both during the 
drug deals and afterward to protect the remaining stash and 
profits.”).  Finally,  while  conducting  his  drug  sale,  Amaya 
pointed the gun toward the alley, referenced rival gang mem‐
bers in the area, and said “they all right here,” and “I be wait‐
ing for their asses,” which a jury could have concluded indi‐
cated Amaya’s willingness to use the gun to protect his drugs 
or money.  This evidence, viewed in the government’s favor, 
adequately supports the jury’s verdict. 
14                                                      No. 14‐2617 

           3. Not Abuse of Discretion to Admit Statements 
              Made After Amaya Exited Car 
                   i. Relevant Facts 
    The  September  drug  deal  was  audio  recorded.  (There  is 
video too but the equipment wasn’t suitable for nighttime re‐
cording, so nothing can be seen.) While Amaya was in the car, 
Sergeant Koren did not say anything about Amaya having a 
gun.  But  as  soon  as  Amaya  left,  Koren  said,  “Yea.  Mother 
f***er had a pistol,” to which an informant responded, “That 
was  a  big  ass  pistol,”  prompting  Koren  to  respond,  “Hell 
yea.” Before trial, Amaya moved to exclude these statements 
and the government agreed not to introduce them. 
    At trial, Sergeant Koren testified that Amaya brandished 
his  gun  less  than  a  foot  from  Koren’s  face.  Amaya’s  lawyer 
thought the jurors might not believe Koren if they knew that 
he didn’t say anything about a gun while Amaya was in the 
car.  (Counsel’s  theory  was  that  if  Amaya  really  displayed  a 
gun, Koren would have said something immediately, because 
he  would  have  been  fearful  and  because  he  would  want  to 
prompt Amaya to say something incriminating while he was 
being recorded.) So on cross‐examination, the following testi‐
mony was elicited: 
       Q:      And  yet,  despite  the  fact  that  you  are 
               aware that your vehicle is equipped with 
               recording equipment, you don’t say any‐
               thing about the gun; is that right? 
       A:      Not at that instant, no. 
       Q:      At  that  instant,  when  there  is  a  firearm 
               brandished  a  foot  from  your  head,  you 
               don’t say, “Hey, that’s a big gun,” do you? 
No. 14‐2617                                                        15 

       A:      Not at that instant, no. 
   At  a  sidebar,  the  government  contended  and  the  judge 
concluded  that  Amaya’s  lawyer  had  “opened  the  door”  to 
what was said as soon as Amaya left the car. So the following 
exchange occurred on redirect: 
       Q:      What is the first thing you said when the 
               defendant stepped out of that car? 
       A:      I said, “Yeah. Motherf***er had a pistol.” 
       Q:      What  did  the  [informant]  say  in  re‐
               sponse? 
       A:      He said, “That was a big‐ass pistol.” 
       … 
       Q:      Why did you say that? 
       A:      It  was  a  significant  event.  It’s  just—you 
               know,  after he got out of the car, it was 
               like, take a deep breath, and that’s what 
               came out of my mouth. 
               The moments leading up to the exchange 
               of  $380  for  a  half‐ounce  of  cocaine,  he 
               pulls  out  a  gun.  For  a  split  second  I 
               wasn’t sure if I was being robbed or what 
               was going on. So that’s the first thing that 
               blurted out of my mouth when he got out 
               of the car. 
       Q:      You  said,  “take  a  deep  breath.”  What 
               were you feeling at that point? 
16                                                     No. 14‐2617 

       A:      I  was  scared.  I  mean,  there  was  a  gun 
               from a gang member within inches of my 
               face. 
    Notably, Sergeant Koren was not asked on redirect about 
his  response  (“Hell  Yea.”)  to  the  informant’s  statement,  but 
that response came in when the government played the audio 
tape shortly after Koren’s testimony. 
                  ii. Analysis 
   The district court concluded that the post‐exit statements 
were admissible because Amaya had “opened the door.” As 
we explained in Villegas: 
       When  a  party  opens  the  door  to  evidence  that 
       would  be  otherwise  inadmissible,  that  party 
       cannot complain on appeal about the admission 
       of that evidence … . However, where the rebut‐
       tal evidence does not directly contradict the ev‐
       idence previously received, or goes beyond the 
       necessity  of  removing  prejudice in  the  interest 
       of fairness, it is within the district court’s discre‐
       tion  to  deny  its  admittance.  Indeed,  the  open 
       door doctrine’s soundness depends on the spe‐
       cific situation in which it is used and thus calls 
       for an exercise of judicial discretion. 
655 F.3d at 672 (citations and quotation marks omitted). 
   Amaya’s  lawyer  attacked  the  credibility  of  Sergeant 
Koren’s  testimony  that  Amaya  displayed  a  gun,  making 
Koren  fearful.  Counsel  painted  that  story  as  implausible, 
given that Koren did not say anything about a gun at the in‐
stant it was allegedly displayed. It was not an abuse of discre‐
No. 14‐2617                                                              17 

tion for the district court to conclude that this line of question‐
ing opened the door to evidence that both Koren and the in‐
formant did say something, shortly after the gun was displayed 
and Amaya exited the car.3 
    Next,  concerning  the  informant’s  statement  (but  not 
Koren’s), Amaya argues that admitting the statement violated 
the  Confrontation  Clause  of  the  Sixth  Amendment  because 
the  informant  did  not  testify  at  trial.  The  Confrontation 
Clause  provides  that  “[i]n  all  criminal  prosecutions,  the  ac‐
cused shall enjoy the right … to be confronted with the wit‐
nesses against him.” U.S. Const. amend. VI. “Witnesses” are 
those who “bear testimony,” Crawford v. Washington, 541 U.S. 
36, 51 (2004), so that “[a]dmitting a witness’s out‐of‐court tes‐
timonial statements when that witness is available to testify 
violates  the  accused’s  Sixth  Amendment  right  of  confronta‐
tion, but not when those statements are offered for a purpose 
other  than  establishing  the  truth  of  the  matter  asserted.” 
United States v. Gaytan, 649 F.3d 573, 580 (7th Cir. 2011) (quo‐
tation marks omitted). So we must ask whether the inform‐
ant’s  statement  was offered for its truth;  if  so, we must also 
ask whether it was “testimonial.” 
    The government argues that the informant’s statement—
”That was a big‐ass pistol”—wasn’t offered for its truth, it was 
offered  merely  to  put  Sergeant  Koren’s  response—”Hell 
yea”—in context. But as we explained in United States v. Smith, 



                                                 
      3 Amaya’s appellate counsel, who was also his trial counsel, informed 

us at oral argument that she knew she was “very close to the line,” and 
that she made a strategic decision to proceed, without asking for a sidebar, 
despite the known risk of opening the door. 
18                                                       No. 14‐2617 

816 F.3d 479, 481–82 (7th Cir. 2016), whether a statement is of‐
fered for “context” is beside the point—the relevant question 
is whether the statement is offered for its truth (and the an‐
swer  to  that  question  can  be  yes,  even  if  the  statement  pro‐
vides context for some other, admissible statement). An exam‐
ple  from  Smith—a  public‐corruption  case—is  helpful.  “[In‐
formant]: Last week I paid you $7,000 for a letter that my cli‐
ent will use to seek a grant for a daycare center. Do you re‐
member? [Defendant]: Yes.” Id. at 482. The defendant’s state‐
ment is admissible, Fed. R. Evid. 801(d)(2)(A), but the inform‐
ant’s is not. Though it puts the defendant’s statement in con‐
text, it only does so (and is only relevant) if the informant was 
speaking the truth. The case before us is similar: the inform‐
ant’s ”That was a big‐ass pistol” only puts Koren’s “Hell yea” 
in context and is only relevant if the informant was speaking 
the truth. 
    We also note that the government’s “context” argument is 
strange  given  that  the  prosecutor  elicited  the  informant’s 
statement  but  did  not  elicit  Koren’s  response.  Nothing  could 
put Koren’s “Hell yea” in context for the jury because the jury 
didn’t  know  those words  had been uttered. And even if we 
accept  the  government’s  explanation—that  the  informant’s 
statement  was  introduced  to  provide  context  for  Koren’s  re‐
sponse, but the prosecutor simply forgot to introduce the re‐
sponse—we  would  have  a  hard  time  understanding  why 
“Hell yea” needed to be introduced and put in context. The 
introduction of Koren’s initial statement (“Yea. Mother f***er 
had a pistol.”) adequately undercut Amaya’s lawyer’s infer‐
ence that Koren had remained silent, suggesting no gun ex‐
isted. “Hell yea” served no additional purpose. Cf. Adams, 628 
F.3d at 417 (finding statement offered for truth where “there 
was no need to introduce the statements for context”). 
No. 14‐2617                                                                   19 

    In any event, we find that the Confrontation Clause was 
not violated because the informant’s statement was not “testi‐
monial”  (an  issue  on  which  the  parties’  briefs  are  silent).  A 
statement is testimonial “when the circumstances objectively 
indicate that … the primary purpose … is to establish or prove 
past events potentially relevant to later criminal prosecution.” 
Davis v. Washington, 547 U.S. 813, 822 (2006); Gaytan, 649 F.3d 
at 580; (statement is testimonial if made “in anticipation of or 
with an eye toward a criminal prosecution”). “Where no such 
primary purpose exists,” the Confrontation Clause is not im‐
plicated. Michigan v. Bryant, 562 U.S. 344, 359 (2011).4 We de‐
termine the “primary purpose” of a statement by conducting 
“[a]n objective analysis of the circumstances of an encounter 
and the statements and actions of the parties to it.” Id. at 360. 
“[T]he relevant inquiry is not the subjective or actual purpose 
of the individuals involved in a particular encounter, but ra‐
ther  the  purpose  that  reasonable  participants  would  have 
had, as ascertained from the individuals’ statements and ac‐
tions  and  the  circumstances  in  which  the  encounter  oc‐
curred.” Id. 
      In  Gaytan,  we  had  “no  doubt”  that  an  informant’s  state‐
ments were testimonial where they were made during a con‐
versation with the defendant that the informant knew was be‐
ing  recorded  to  obtain  evidence  against  the  defendant.  649 
                                                 
    4 Dealing with the situation before it, the Davis court wrote that a state‐

ment is non‐testimonial when its primary purpose was “to enable police 
assistance to meet an ongoing emergency.” 547 U.S. at 822. But in Bryant, 
the Court clarified that a statement is non‐testimonial so long as it was not 
“procured with a primary purpose of creating an out‐of‐court substitute 
for  trial  testimony,”  and  that  “there  may  be  other  circumstances,  aside 
from ongoing emergencies,” where that is the case. 562 U.S. at 358; see also 
Ohio v. Clark, 135 S. Ct. 2173, 2180 (2015). 
20                                                     No. 14‐2617 

F.3d at 579. The informant was wired and specifically sent by 
law  enforcement  to  engage  in  a  controlled  buy  of  narcotics 
from  the  defendant.  A  reasonable  person  in  that  position 
would have known that the conversation was likely to be used 
to  prosecute the defendant, so the statements were testimo‐
nial. 
    The  situation  here  is  different.  A  reasonable  informant 
would not have said, ”That was a big ass pistol,” to prompt 
Amaya  into  saying  something  admissible,  because  Amaya 
had already left the car. Cf. Bryant, 562 U.S. at 365–66 (a single 
conversation  can  “evolve”  or  “transition”  between  testimo‐
nial and non‐testimonial) (citing Davis, 547 U.S. at 828). Nor 
would a reasonable informant have been trying to inform Ser‐
geant Koren that Amaya had a gun, because Koren witnessed 
everything  that  the  informant  did.  Perhaps  the  informant 
sought to lighten the tense mood; or perhaps, like Koren, he 
simply “blurted out” a statement about a startling event. Cf. 
Crawford,  541  U.S.  at  51  (“An  accuser  who  makes  a  formal 
statement to government officers bears testimony in a sense 
that a person who makes a casual remark to an acquaintance 
does not.”); Bryant, 562 U.S. at 361–62 (comparing “excited ut‐
terances” in hearsay law to non‐testimonial statements); id. at 
377 (the informality of a conversation weighs against finding 
a statement is testimonial); Clark, 135 S. Ct. at 2180 (same). We 
need  not  say  with  certainty  what  the  purpose  was;  indeed, 
there  may  have  been  “no  discernible  purpose  at  all.”  Clark, 
135 S. Ct. at 2182. Because our objective analysis confirms that 
the informant’s statement was not made to “establish or prove 
past events,” Davis, 547 U.S. at 822, it was non‐testimonial and 
there was no Confrontation Clause violation. The government 
argued that any Confrontation Clause violation was harmless 
because of the overwhelming evidence that Amaya had a gun. 
No. 14‐2617                                                     21 

Amaya did not respond to that argument. In any event, be‐
cause we find no violation, we do not discuss the harmless‐
error analysis. 
   B. Racketeering 
           1. Sufficient  Evidence  of  Violent  Assault  to 
              Maintain Amaya’s Position 
    Amaya argues that the evidence was insufficient to convict 
him on Count II, which charges him with violating 18 U.S.C. 
§ 1959(a)(3) due to his role in punishing two Latin Kings who 
had broken the gang rule that prohibited stealing within gang 
territory. The statute criminalizes “assault with a dangerous 
weapon” committed “for the purpose of … maintaining or in‐
creasing position in an enterprise engaged in racketeering ac‐
tivity.” Amaya argues: (1) he did not participate in the assault; 
or (2) if he did, it was not to maintain or increase his position 
within the Latin Kings. 
   Amaya’s arguments are unpersuasive. Recall that we view 
the evidence “in the light most favorable to the government” 
and we “overturn the verdict only when the record contains 
no evidence, regardless of how it is weighed, from which the 
jury could find guilt beyond a reasonable doubt.” Morales, 655 
F.3d  at  634  (citation  and  quotation  marks  omitted).  As  to 
Amaya’s participation, fellow gang member Ruben Caquias, 
who  was  present,  testified  that  Amaya  oversaw  the  assault. 
According to Caquias, Amaya recommended the punishment 
(hand‐smashing),  chose  the  weapon  (hammer  or  brick,  not 
baseball bat), picked the assailant (gang member “Baby28”), 
and made Caquias watch the assault and report back. Also in 
evidence  were  recordings  of  Amaya  telling  Caquias  that  a 
22                                                     No. 14‐2617 

hammer  or  a  brick  should  be  used  and  later  reassuring  an‐
other gang member that a brick would work. Milton Shanna, 
another  Latin  King  who  was  present,  also  said  that  Amaya 
was present and oversaw the assault. This evidence was suf‐
ficient  to  support  the  jury’s  conclusion  that  Amaya  partici‐
pated in the assault. 
     Amaya argues that even if he participated in the assault, 
the evidence was insufficient to show that he did so to main‐
tain or increase his position in the gang. Noting that the Co‐
rona had initially ordered more severe beatings, and Amaya 
talked him down to mere hand‐smashing, Amaya argues that 
“challenging  the  judgment  of  the  highest  ranking  officer” 
could  not  possibly  have  served  to  maintain  or  increase 
Amaya’s position. We reject the implied proposition—that ex‐
pressing disagreement with one’s boss can never be a part of 
doing  one’s  job.  Moreover,  Amaya  frames  the  issue  incor‐
rectly.  The  assault  underlying  Amaya’s  conviction  was  the 
hand‐smashing,  so  the  jury’s  job  was  to  determine  why 
Amaya  participated  in  the  hand‐smashing,  not  why  he  op‐
posed participating in a more brutal assault. There was evi‐
dence  that  gang  rules  required  beatings  for  members  who 
stole within gang territory. And both Caquias and Shanna tes‐
tified that the hand‐smashing was to enforce gang rules, and 
that Amaya was charged with overseeing the assaults specifi‐
cally  because  he  was  the  Regional  Inca  where  the  theft  had 
taken place. This evidence supports a conclusion that Amaya 
participated “because he knew it was expected of him by rea‐
son of his membership” in the gang. United States v. DeSilva, 
505 F.3d 711, 715 (7th Cir. 2007). Amaya urges a different con‐
clusion: that he participated in the assault to save the thieves’ 
lives. (The reasoning is that, had Amaya not participated, the 
Corona would have imposed a more severe punishment and 
No. 14‐2617                                                          23 

the thieves may have been killed.) But as we said in DeSilva, 
“[a]lthough it is possible to speculate as to alternative motives 
for the order, as [Amaya] would have us do, that is not our 
role. The only question is whether a rational jury could have 
found that motive beyond a reasonable doubt, and we agree 
with the district court that the evidence was sufficient to sup‐
port  that  determination.”  Id.  at  716.  So  we  affirm  the  jury’s 
verdict. 
           2. Sufficient  Evidence  of  Conspiracy  to  Partici‐
              pate in Pattern of Racketeering Activity 
    Finally, Amaya argues that the evidence was insufficient 
to convict him on Count I, which charged him with violating 
18 U.S.C. § 1962(d), part of the Racketeering Influenced and 
Corrupt Organizations Act. As relevant here, the statute crim‐
inalizes conspiring to “conduct or participate, directly or in‐
directly, in the conduct of [an] enterprise’s affairs through a 
pattern  of  racketeering  activity.”  18  U.S.C.  §§ 1962(c)–(d). 
“Racketeering activity” is defined in 18 U.S.C. § 1961(1) and 
includes murder, attempted murder, extortion, and drug traf‐
ficking. A “pattern” of racketeering activity requires at least 
“two predicate acts of racketeering committed within a ten‐
year period.” Bible v. United Student Aid Funds, Inc., 799 F.3d 
633, 659 (7th Cir. 2015); 18 U.S.C. § 1961(5). 
    Because Amaya  was charged  under  a  conspiracy  theory, 
the government was required to prove he agreed both: (1) that 
he  would  conduct  or  participate  in  the  affairs  of  the  Latin 
Kings;  and  (2)  that  some  gang  member(s)  would  commit  at 
least  two  predicate  acts  of  racketeering.  United  States  v.  Vol‐
pendesto,  746  F.3d  273,  284  (7th  Cir.  2014).  Only  the  second 
agreement  is  contested.  The  government  was  required  to 
prove that Amaya “agreed that a member of the conspiracy 
24                                                     No. 14‐2617 

would commit two predicate racketeering acts,” but not that 
Amaya “agreed to commit the predicate crimes personally,” 
Volpendesto, 746 F.3d at 284 (citations and quotations omitted), 
nor  even  that “any such  acts were ultimately committed by 
anyone … .” United States v. Tello, 687 F.3d 785, 792 (7th Cir. 
2012). 
    Amaya argues that the government relied heavily at trial 
on the rules governing the Latin Kings and in particular the 
Latin Kings in the Little Village neighborhood, but failed to 
show that Amaya himself actually agreed to abide by those 
rules.  Pressing  that  argument,  Amaya  notes  there  was  evi‐
dence  that  gang  members  did  not  always  follow  all  of  the 
rules. But Amaya ignores that two former Latin Kings—again, 
Caquias and Shanna—testified that Amaya, as Regional Inca, 
was in charge of enforcing the rules. The jury was entitled to 
credit that testimony and conclude that Amaya agreed to the 
rules. See Garcia, 754 F.3d at 471 (considering “documentary 
evidence of the gang’s rules” as evidence that the Latin Kings’ 
Corona  participated  in  a  RICO  conspiracy).  The  rules  man‐
dated  the  shooting  of  trespassers,  killing  of  police  coopera‐
tors, retaliatory shooting of rival gang members, and beatings 
of Latin Kings who broke the rules. And though Amaya ar‐
gues  there  were  instances  in  which  gang  members  failed  to 
follow the rules, he ignores the evidence of instances in which 
the rules were followed. In particular, Amaya took credit for 
twenty‐six  shootings  of  rival  gang  members  that  took  place 
while he was Regional Inca. 
    Further, there is the extortion of the “miqueros.” The evi‐
dence was that the extortion was a gang activity, carried out 
by  gang  members  and  overseen  by  superiors  like  Amaya. 
Amaya argues that the extortion did not advance the gang’s 
No. 14‐2617                                                  25 

affairs because the money went to the family of an imprisoned 
gang member, not to the gang’s general coffers. Not surpris‐
ingly, Amaya cites no authority to support this argument. The 
jury could have concluded that sending money to the family 
of an imprisoned member furthered the gang’s affairs by en‐
couraging imprisoned members to remain loyal, rather than 
cooperate with prosecutors. 
     Finally, there is drug trafficking. Many gang members sold 
drugs and were permitted to do so by gang rules. The gang 
also regulated the drug trade, prohibiting credit transactions 
if the debt could not be repaid, and resolving disputes among 
members that arose out of drug sales. Some money received 
from drug sales was given to the gang in the form of manda‐
tory  dues,  and members with  lucrative  drug‐dealing opera‐
tions were allowed to skip the “mandatory bust outs” if they 
chipped in extra money. Amaya, as Regional Inca, ensured the 
dues were collected and announced a plan to redistribute the 
money to ensure each chapter had adequate resources, even 
those with smaller memberships. 
   This  evidence—concerning  the  shootings,  the  extortion, 
and  the  drug‐dealing—was  sufficient  to  support  Amaya’s 
RICO conspiracy conviction. 
                     III. CONCLUSION 
   We AFFIRM Amaya’s convictions.